Case 9:19-bk-09677-FMD Doc181 Filed 03/12/20 Page 1 of 29

ce

Debtor 1 Bruce E. Bozzi, Sr,
First Name Middle Name Last Name

 

Debtor 2
{Spouse if, filing) First Name Middie Name {asl Nama

 

United States Bankruptcy Court forthe: MIDDLE DISTRICT OF FLORIDA

 

 

Casenumber 19-09677 - FMD
(if knawn)

| W@ooCheck if this is an
amended filing

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information, Filf out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

=) Summarize Your Assets

 

Your assets 2:
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B}

1a, Copy line 55, Total real estate, from Schedule AVB.. ices tee cnet cnet eerste eee ene neene nd een Meee risa ae see cas $ __13,005,000.00
4b. Copy line 62, Total personal property, from Schedule A/D... eccrine rience rine renee ceenee eee $ 10,348,298.00
1c. Copy line 63, Total of ail property on Schedule AJB... ee ececereeee rene nett creressnnenenetstsr cons ceteneeeeenentes a $ 23,353,298.00_

| Summarize Your Liabilities

 

 

Your liabilities:
Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

2a, Cony the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ _15,979,402.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Forrn 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule E/F. 0... eee 5 . _ 0.000
3b. Copy the total claims from Pari 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.... cee $ 127,629,908.66
Your total liabilities /$ ——-143,609,310.66_

 

 

 

 

2 Summarize Your Income and Expenses

 

4. Schedule t: Your Income (Officiai Form 1061)
Copy your combined menthiy income from line 12 Of SCHEGUIO I... eee cc ee eet et ete teeter renter een eerce anne geaee case $ 63,291.57

5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of Schedule J... ee eee tec ren ete eee te een rene ne sentee $_ 30,1 19.28

 

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
C1 No. You have nothing te report on this part of the form. Check this box and submit this form to the court with your other schedules.

M Yes
7. What kind of debt do you have?

[J #Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 104(8}. Fil out fines 8-9g for statistical purposes. 28 U.S.C. § 159.

Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.
Officiat Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Soflware Copyright (c) 1996-2019 Best Case, LLC - www.besicase.com Best Case Bankruptcy
Case 9:19-bk-09677-FMD Doc181_ Filed 03/12/20 Page 2 of 29

Debtor Bruce E. Bozzi, Sr. Case number (if known) 19-09677 - FMD

 

 

8. From the Stafement of Your Current Monthly income: Copy your total current monthly income from Official Form
122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

Total claim

From Part 4 on Schedule E/F, copy the following:
ga. Domestic support obligatians {Copy line 6a.) $ _. 0.00
Sb. Taxes and certain other debis you owe the government, (Copy tine 6b.) $ ___ 6.00
9c. Claims for death or personal injury while you were intoxicated, (Cepy line Gc.) $ 8.00
9d. Student foans. (Copy line 6f.} $ 0.00,
Se. Obligations arising out of a separation agreement or divorce that you did not report as

priority claims. (Copy ine 69.) _ _ 0.00
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) $0.00
Qq, Total. Add lines 9a through 9f. $ 0.00_

Official Form 108Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Soflware Copyright (c} 1996-2019 Best Case, LLC - www.desicase.com Best Case Bankruptcy
Case 9:19-bk-09677-FMD Doc181_ Filed 03/12/20 Page 3 of 29

ee ei Cece

    

 

 

Debtor 1 Bruce E. Bozzi, Sr.

First Name Middle Name Last Name
Debtor 2
(Spouse, # filing} First Name Middle Name Last Name

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

 

Gase number _49-09677 - FMD HM Check if this is an
_ a amended filing

 

Official Form 106A/B
Schedule A/B: Property 12115

In each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying corract
information. If more space is needed, attach a separate sheet to this form, On the top of any additional pages, write your name and case number (if known},
Answer every question,

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

 

4. Do you own or have any fegal or equitable interest in any residence, building, land, or similar property?

©) No. Go to Part 2.

Wl Yes. Where is the property?

44 What is the property? Check ail that apply
2164 Gull of Mexico Drive (1 Single-family home

Slreet addrass, if available, or other description

Do not deduct secured claims or exemptions, Put
the amount of any secured claims on Schedule D:
Creditors Who Have Clairis Secured by Property.

 

Duplex of multi-unit buitding

 

 

 

 

 

ul Condominium or cooperative
LL] Manufactured or mobile home
Current value of the Current vaiue of the
Longboat Key FL 34228-0000 C] Land entire property? portion you own?
City State ZIP Code E] Investment property $3,960,000.00 $3,960,000.00
Ti
C) Timeshare Describe the nature of your ownership interest
LJ Other i ___ {such as fee simpie, tenancy by the entireties, or
Who has an interest in the property? Check one a life estate}, if known.
Joint with Spouse Mary Ann Bozzi as
C] Debtor 1 onty Tenants by the Entireties
Sarasota O Debtor 2 only
County (1 Debtor 1 and Debtor 2 only ; .
Oo Check if this is cormmunity property
MM At ‘east one of the debtors and another {see instructions)
Other information you wish to add about this item, such as local
property identification number:
Official Farm 106A/B Schedule A/B: Property page 1

Software Copyright (¢} 4996-2019 Best Case, LLC - www.bestcase.com Best Case Bankrupley
Case 9:19-bk-09677-FMD Doc181 Filed 03/12/20 Page 4 of 29

Debtor1 Bruce E, Bozzi, Sr. ; Case number (ifknown) 1909677 - FMD

 

If you own or have more than one, list here:
1.2 What is the property? Checé all thal apply

 

 

 

 

 

1511 Gulf of Mexico Drive (1 Single-family home Do not deduct secured claims or exemptions, Put
Sireat address, if available, or other description ot ws the amount of any secured claims on Schedule D:
D | t
[Duplex or multi-unit building Creditors Who Have Cialins Secured by Property.
H Condominium or cooperative
(1 Manufactured or mobile home
Current value of the Current value of the
Longboat Key FL 34228-0000 Cj Land entire property? portion you own?
Cily State ZIP Code C1 Investment property $1,800,000.00 $1,800,000.00
Timesh
O Timeshare Describe the nature of your ownership interest
CO other ee _ anne __« (Such as fee simple, tenancy by the entireties, or
Who has an interest in the property? Check one a life estate), if known.
Hf Debtor 1 only Fee simple
Sarasota C2 debtor 2 only
County oO
Debtor 1 and Debtor 2 only gO Check if this is community property
[1] Atleast one of the debtors and another {see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

If you own or have more than one, list here:
1.3 What is the property? Check ali thal apply

2 Lots- Palm Coast

 

 

 

 

 

 

(1 Singie-famity home Do not deduct secured claims or exemptions. Put
Street address, if available, or other description ae the amount of any secured claims on Schedule D:
T] Duplex or mutti-unit bultding Creditors Who Have Claims Secured by Property,
oO Condominium er cooperative
Ci Manufactured or mobile home
Current value of the Current value of the
Palm Coast FL im ban entire property? portion you own?
city Stata ZIP Code £1 Investment property $25,000.00 $25,000.00
i ih

O1 Timeshare Describe the nature of your ownership interest
1 other a _. {such as fee simple, tenancy by the entireties, or

Who has an interest in the property? Chack one a life estate), if known,
Mi pebtor 1 only Fee simpie

Flagler [] pebtor 2 ony
County

O Debter 4 and Debtor 2 only Co Check if this is community property
Oo At least one of the debtors and another {see instructions)

Other information you wish to add about this item, such as local

property identification number:

Official Form ?06A/B Schedule A/B: Property page 2

Software Copyrighl {c) 1995-2019 Best Case, LLC - www.beslcase.com Sest Case Bankrupicy
Case 9:19-bk-09677-FMD Doc181 Filed 03/12/20 Page 5 of 29

Debtor? Bruce E, Bozzi, Sr. Case number fifknown) 419-09677 - FMD

 

if you own or have more than one, list here:
1.4 What is the property? Check ail that apply

37 Cottage Avenue

 

 

 

 

 

 

HE Singletamily home Do not deduct secured claims or exemptions. Put
Street address, if available, or olher description ee pat at the amount cf any secured claims on Schedule D:
Dupl i-unit buildin
Ty DUPIek OF mulieunn useing Creditors Who Have Claims Secured by Property.
Condominium or cooperative
t]
(1 Manufactured or mobile home
Current value of the Current value of the
East Hampton NY 41937-0000 CO Land entire property? portion you own?
city Stale ZIP Code C] Investment properly $5,500,000.00 $5,506,000.00
(J Timeshare .
oO Describe the nature of your ownership interest
Cther Cts cth as fee simple, tenancy by the entireties, or
Who has an interest in the property? Check one a life estate}, if known.
Joint with Spouse Mary Ann Bozzi as
(J pebter 4 only Tenants by the Entireties
Suffolk 1 pebter 2 onty
& O] bebtor 4 and Debtor 2 only . .
rm Check if this Is community property
Hl Atleast one of the debtors and another {see instructions)

Other ieformation you wish to add about this item, such as local
property identification number:

 

If you own or have more than one, list here:
1.5 What is the property? Check all thal apply

5 Surf Drive

 

 

 

 

 

 

__ Bi Single-farnity home Do not deduct secured claims or exemptions, Put
Street address, if avaliable, of other description «ant wae the amount of any secured claims an Schedule D:
ti fti-unit build!
O Duplex or mutti-unit Building Creditors Who Have Claims Secured by Property.
oO Condominium or cooperative
Manufactured or moble home
Current value of the Current value of the
Amagansett NY 11936-0000 Ci band entire property? portion you own?
City State ZIP Goda £] Investment property $1,750,000.00 $1,750,000.00
1 Timeshare . ini
Describe the nature of your ownership interest
[] Other oe (such as fee simple, tenancy by the entireties, or
Who has an interest In the property? Check one a life estate), if known.
M@ Debtor 1 only Fee simple
Suffolk CI Debtor 2 only
County
[3 Debtor 4 and Debtor 2 only Cl Check if this is community property
[1 Atleast one of the debtors and another {see inslructions)
Other information you wish to add about this item, such as local
property identification number:
Official Form 106A/B Schedule A/B: Property page 3

Software Copyright {c} 1896-2019 Best Case, LLC - www.besicase.com Best Case Bankruptcy
Case 9:19-bk-09677-FMD Doc181_ Filed 03/12/20 Page 6 of 29

Deblor1 Bruce E, Bozzi, Sr.

Case number (if known)

 

If you own or have more than one, list here:

46

 

What is the property? Check all thal apply

 

R112 Golf & Spa Timeshare _ CJ Single-family home

Streel address, f avaliable, or other descriplion T] Duplex or multi-unit building
oO Condominium or cooperative
[C] Manufactured of mobite home

Jupiter FL (Land

Chy Stale ZIP Code (J Investment propery
Timeshare
C] other

Palm Beach

Who has an interest in the property? Gheck one

CF Debior 1 only
CM pebtor 2 only

 

County

{] Debtor 4 and Debtor 2 only
Mi Atleast one of the debtors and another

 

19-09677 - FMD

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D-:
Creditors Who Have Claims Secured by Properly.

Current value of the
portion you own?

$30,000.00

Current value of the
entire property?

$30,000.00

 

Describe the nature of your ownership interest
{such as fee simple, tenancy by the entireties, or
a life estate), if known.

Joint with Spouse Mary Ann Bozzi as
Tenants by fhe Entireties

 

oO Check if this is community property
{see Instructions)

Other information you wish to add about this item, such as jocal

property identification number;

 

2. Add the dollar vaiue of the portion you own for all of your entries from Part 1, including any entries for
pages you have attached for Part 1, Write that number here

Describe Your Vehicles

 

 

 

Do you own, lease, or have legal or equitable interest In any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. lf you jease a vehicle, also report it on Schedule G: Executery Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

CI No

B ves

34 Make Audi —
Model: Oo
Year: 2011

 

Approximate mileage: |
Other information:

 

 

 

Who has an interest in the property? Check ona

8 Debtor 1 only

C1) Debtor 2 only

] Debter 1 and Debtor 2 only

CO At least one of the debtors and another

CO) Check if this Is community property
{see instructions)

Do not deciel secured claims or exemptions. Put
the armount of any secured claims on Schedute D:
Creditors Who Have Glaims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

$6,500.00 $6,500.00

 

 

3.2 Make: Mercedes

Model:
Year:

 

Approximate mileage: __ Unknown

Other information:
t

| LEASED VEHICLE

 

 

Who has an interest in the property? Check one

BB Debtor 1 only

CJ Debtor 2 only

[7] Debtor 1 and Debtor 2 anty

1] at least one of the debtors and another

Do not deduct secured claims or exemptions. Put
the arrount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

 

 

Ui check if this ls community property $0.00 $0.00
{see instructions}
Official Form 106A/B Schedule A/B: Property page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankrupicy
Case 9:19-bk-09677-FMD Doc181 Filed 03/12/20 Page 7 of 29

Debtor 1 Bruce E, Bozzi, Sr. Case number (ifknown) 19-09677 - FMD

 

Do nat deduct secured claims or examptions, Put

 

 

 

: cedes i i

3.3 Make: Mercedes nn Who bas an interest in the property? Check one the amount of any secured claims on Schedule D:
Mode; 5S0SL WB pebtor 7 only Creditors Who Have Claims Secured by Property.
Year: 2018 een [i Debtor 2 only Current value of the Current value of the
Approximate mileage: ___Unknown DB debtor 4 and Debtor 2 only entire property? portion you own?
Other information: (2) At feast one of the debtors and another
LEASED VEHICLE - BUSINESS
VEHICLE CI check if this is community property Unknown Unknown

isee instructions}

 

 

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Exampies: Boats, trailers, mofors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

Wino
O Yes

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, Including any entries for
pages you have attached for Part 2. Write that rumber Mere... cscs cesceesesssssaenrrenenrassenseereesieseeee cee essacaens => _. $6,500.00

 

 

 

Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?

De not deduct secured
claims or exemptions.

 

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

C} No
M Yes. Describe...

 

Miscellaneous Household Goods and Furnishings including
Electronics located at 2161 Gulf of Mexico property- Joint with
Spouse Mary Ann Bozzi as Tenants by the Entireties $30,000.00

 

 

 

Miscellaneous Household Goods and Furnishings including
Electronics located at 1511 Gulf of Mexico Drive property- Joint

with Spouse Mary Ann Bozzi as Tenants by the Entireties $6,000.00

 

 

Miscellaneous Household Goods and Furnishings including
Electronics located at 5 Surf Drive property- Joint with Spouse
Mary Ann Bozzi as Tenants by the Entireties $7,500.00

 

 

 

Miscellaneous Household Goods and Furnishings including
Electronics located at 37 Cottage Avenue property- Joint with
Spouse Mary Ann Bozzi as Tenants by the Entireties

 

 

$17,500.00

 

7. Electronics
Examples: Televisions and radios: audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices

including cell phones, cameras, media players, games

CT] No
ves. Describe...

 

[Included in Household goods and furnishings above (see #6) Jd $0,00_

 

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
other collections, memorabilia, collectibles

FI No
Official Form 4064/6 Schedule A/B: Property page 5

Soliware Copyright! {c) 1995-2019 Sest Case, LLC ~ waww.besicase.com Best Case Bankruptcy
Case 9:19-bk-09677-FMD Doc181 Filed 03/12/20 Page 8 of 29

Debtor! Bruce E. Bozzi, Sr. Case number {ifknewn) 19-09677 - FMD

@ Yes. Describe.....

 

Artwork: Miscellaneous Lithograph Posters- Joint with Spouse
Mary Ann Bozzi as Tenants by the Entireties . $2,000.00

 

 

 

 

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
musical instruments
C1 No

@ Yes. Describe...

 

[2 sets of golf clubs . $500.00

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
BNno

Cl] Yes. Describe...

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

C] No
i Yes. Desctibe.....

 

Men's Wardrobe - Included in Household goods and furnishings
above (see #6) $0.00

 

12. Jewelry
Exampies: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

[] No
W@ Yes. Describe...

 

‘Wedding Band and Watches : a $2,000.0

43, Non-farm animals
Examples: Dogs, cats, birds, horses
Hino

O Yes. Describe...

14. Any other persona! and household items you did not already list, Including any health aids you did not list
MNo

[] Yes. Give specific information...

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached 65,500.00
for Part 3, Write that number Bere oo. sec csecesccneeersensnenenerrssnesrssesenersenesestestaaaniess . $6: ’ .

Do you own or have any legal or equitable interest in any of the following? Current value of the
pertion you own?
Do not deduct secured
claims or exemptions.

   

 
 

 

16. Cash
Exampies: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your peiition

C] No

Cash $400.06

 

Official Form 186A/B Schedule A/B: Property page 6

Sotware Copyright (c) 1996-2019 Best Case, LLC - wrav.besicase.com Best Case Bankruptcy
Case 9:19-bk-09677-FMD Doc181_ Filed 03/12/20 Page 9 of 29

Debtor 1 Bruce E. Bozzi, Sr.

 

17. Deposits of money

Exarnples: Checking, savings, or other financial accounts: certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. If you have multiple accounts with the same institution, list each.

0 No

M yes.

Institution name:

Northern Trust Bank of Florida- 986- Joint
with Spouse Mary Ann Bozzi as Tenants by

 

 

 

 

 

 

 

 

 

 

17.1. Money Market the Entireties $578,898.00
Northern Trust Bank of Florida- 705- Joint
with Spouse Mary Ann Bozzi as Tenants by
17.2. Checking the Entireties $337,520.00
47.3. Savings FVC Bank- 4530 $0.00
17.4. Brokerage Bank of America- 9229 $2,428.00
17.5. Money Market Bank of America - 9660 $0.00
Other financial Long Boat Key Country Club Membership
17.6. account Bond Unknown

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

HNo

Institution or issuer name:

19. Non-publicly traded stock and interests in Incorporated and unincorporated businesses, including an interest in an LLC, partnership, and

joint venture

Ci No

@ Yes. Give specific information about them..........-..5

Name of entity: % of ownership:

Atlanta Palm Food Corporation- Tax ID:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

XX-XXXXXXX 50 % Unknown

Atlantic City Palm, LLC- Tax ID: XX-XXXXXXX 50 % __Unknown

Boston Paim Corporation- Tax ID: XX-XXXXXXX 50 % ae Unknown

Charlotte Palm Corporation- Tax ID: XX-XXXXXXX 50 % Unknown,
- Denver Palm Corporation- Tax ID: XX-XXXXXXX 50 % Unknown

Just One More Restaurant Corporation- Tax ID:

XX-XXXXXXX 30 % Unknown

Just One More Holding Corp.- Tax 1D:

XX-XXXXXXX 50 % _. Unknown
Official Form 106A/B Schedule A/B: Property page 7

Soflware Copyright (c} 1996-2019 Best Case, LLC - www.bestease.com

Best Case Bankruptcy
Case 9:19-bk-09677-FMD Doc181 Filed 03/12/20 Page 10 of 29

Debtor 1 Bruce E. Bozzi, Sr.

 

 

Case number (if known) 19-09677-FMD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LA Downtown Palm, LLC- Tax ID: XX-XXXXXXX 50 Yo Unknown
Miami Palm Restaurant, Inc.- Tax ID: XX-XXXXXXX 50 % oe ____Unknown,
Nashville Paim Restaurant, LLC- Tax ID:

§2-2264407 50 % Unknown

Palm Airport, LLC- Tax ID: XX-XXXXXXX 50 % _ Unknown,

Palm Beverly Hills Restaurant Manager, LLC-

Tax ID: XX-XXXXXXX 50 _Unknown

Palm Management Corporation- Tax iD:

XX-XXXXXXX 50 % — Unknown

Palm New York Downtown, LLC- Tax 1D:

XX-XXXXXXX 50 % _ Unknown
Palm Orlando Corporation- Tax ID: XX-XXXXXXX 50 ___Unknown
_Paim Philadelphia Manager LLC- XX-XXXXXXX 50 % sd nkrnown

Paim Restaurant, Inc.- Tax ID: XX-XXXXXXX 50 hm Unknown,

Palm Restaurant of Las Vegas, Inc.» Tax ID:

XX-XXXXXXX 50 % Unknown

Palm Restaurant of Houston, Inc.- Tax ID:

XX-XXXXXXX _ 50 % Unknown
‘Palm Tysons Too, Inc.- Tax ID: XX-XXXXXXX 50 . __ Unknown
_Paim West Corporation- Tax ID: XX-XXXXXXX 50 % _Unknown

San Antonio Palm Restaurant, Inc.- Tax ID:

XX-XXXXXXX 50 % —____sinkrown

Washington Palm, Inc.- Tax ID; XX-XXXXXXX 50 % ___Unknown_

Palm Philadelphia Investor, LLC- Tax !D:

_81-3603777 50 _% ss Unknown

Red Eye/Brocklyn Associates, L.P. - Tax ID:

XX-XXXXXXX 0.3 % _ Unknown

Official Form 106A/B Schedule A/B: Property page 8

Software Copyright {c} 1996-2019 Best Case, LLC - www. besicase.com

Bast Case Barkrupicy
Case 9:19-bk-09677-FMD Doc181 Filed 03/12/20 Page 11 of 29

Debtor1 Bruce E. Bozzi, Sr. Case number (ifknown) 19-09677 - FMD

 

}
BB Chicago, LLC 100 ‘% Unknown)

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or defivering ihem.

Mi No

[I Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: Interests in JRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

FNo
I Yes. List each account separately.

 

 

Type of account: Institution name:
401(k) VALIC $210,053.00
IRA JP Morgan $157,619.00

 

 

22, Security deposits and prepayments
Your share of all unused deposifs you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilitles (electric, gas, water), telecommunications companies, or others

BNo
DV Yes. cece Instifution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

Hino
Ol Yes... issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a quatified state tuition program.
26 U.S.C. §§ 530(b}(1), 529A(b), and 529(b)(1).

MNo
(Yes institution name and description. Separately file the records of any interests.14 U.S.C. § &21(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
Hino
Cl Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: internet domain names, websites, proceeds from royalties and licensing agreements
MINo
1 Yes. Give specific information about them...

27, Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor ficenses, professional licenses

No

Cl] Yes. Give specific information about them...

Current value of the
porfien you own?

De not deduct secured
claims or exemptions.

Money or property owed to you?

| Upon information and belief, 40.81% of Chicago Palm, Inc. is purportedly owned owned by Bruce EB. Bozzi Sr. through BB Chicago, LLC.

Official Form 106A/B Schedule A/B: Property page 9

Soitware Copyright (c) 1996-2019 Best Case, LLC +» www.bestcase.com Best Case Bankruptcy
Case 9:19-bk-09677-FMD Doc181 Filed 03/12/20 Page 12 of 29

Debtor 4 Bruce E. Bozzi, Sr. Case number (if known) 19-09677 - FMD

 

28. Tax refunds owed to you

CF] No

M@ Yes. Give specific information about them, inckiding whether you already filed the returns and the tax years.......

 

 

Refund due for overpayment to NJ and VA | State $24,941.00

 

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

Hino
C] Yes. Give specific information...

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to somecne else

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CNo

Mi Yes. Give specific information.
[ Monthly Social Security Benefits | $2,600.00
Note Receivable- Paim Restaurant, inc.- 9.0% $91,000.00
[Note Receivable- Chicago Palm, Inc.- 9.0% be $5,000.00
i Note Receivable- Palm Restaurant of Las Vegas, Inc. - 9.0% | $10,000.00
[Note Receivable- Atianta Palm Food Corp.- 9.0% | $60,000.00
| Note Receivable- The Washington Palm, Inc. - 9.0% | $30,000.00
/Note Receivable- The Washington Paim, Inc. - 9.0% $50,000.00
Note Receivable- Palm Management Corp- LIBOR + 2% | $4,528,481.00
| Note Receivable- The Washington Paim, Inc. - 9.0% | «$16,901.00
| Note Receivable- Miami Paim Restaurant, inc. - 9.0% | ___ $133,091.00
| Note Receivable- Palm Management Corp- May 2007- 7.50% | $1,000,000.00_
| Note Receivabie- Palm Management Corp- August 2013- 9.0% | ___ $250,000.00
[ Note Receivable- Palm Management Corp- Dec 2015-0.0% | __ $250,000.00
i Note Receivable- Palm Management Gorp- June 2016 - 9.50% | $1,000,060.00

Official Form 106A/B Schedule A/B: Property page 10

Software Copyright (c} 1996-2019 Besl Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 9:19-bk-09677-FMD Doc181 Filed 03/12/20 Page 13 of 29

 

 

 

 

 

 

Debtor! Bruce E. Bozzi, Sr. Case number (ifknown) 19-09677-FMD
Note Receivable- Palm Management Corp- August 2016-
9.50% $250,000.00
Note Receivable- Palm Management Corp- August 2017-
9.50% $1,000,000.00

 

 

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

C] No

Mi Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

Equitable Life- $100,00 Face Value _Mary Ann Bozzi $124,604.00.

 

 

 

Lincoln Financial Group- $50,000 Face ;
Value. No Cash Value Mary Ann Bozzi $0.00

 

 

National Life Group- $250,000 Face
Value Mary Ann Bozzi $60,762.00,

 

 

VOYA- $500,000 Face Value - Mary Ann Bozzi $102,000.00

 

 

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

BNo
Cl Yes. Give specific information...

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

No
Gi Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
Bo
1 Yes. Describe each claim.........

35. Any financial assets you did not already list
Hino
O1 Yes. Give specific information..

 

36, Add the dollar value of aff of your entries from Part 4, including any entries for pages y you have attached

for Part 4, Write that number here... $10,276,293,00

 

 

 

 

a Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37, De you own or have any legal or equitable interest in any business-reiated property?
Ml No. Go to Part 8,

Cl ves. Ge to fine 38.

Official Form 106A/8 Schedule A/B: Property page 11

Software Copyright (¢) 1996-2019 Best Case, LLC - www.beslicase.camn Beas! Case Bankrupley
Case 9:19-bk-09677-FMD Doc181 Filed 03/12/20 Page 14 of 29

Debtor1 Bruce E. Bozzi, Sr. Case number (ifknown) 19-09677 - FMD

 

  

Ba Describe Any Farm- and Commercial Fishing-Refated Property You Own or Have an Interest In.
q If you own or have an interest in farmiand, fist tin Part 7.

 

46. Do you own or have any legal or equitable Interest in any farm- or commercial fishing-related property?
2 No. Go to Part 7.

C1] Yes. Ge to line 47.

Describe All Property You Own or Have an Interest in That You Bid Not List Above

 

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, county club membership

No
Cl Yes. Give specific information.........

 

54. Add the dollar value of all of your entries from Part 7. Write that number here ...csessesseeenennees $0.00

 

 

 

 

List the Totais of Each Part of this Form

 

55. Part 1: Total real estate, fe 20... eccerssssersssseetsseesssesnescncnnscisssessesaeeersessnesinasesasssenessseses seanneeeannnrereresrertenes - $13,005,000.00_
56. Part 2: Total vehicles, line 5 __ $6,500.00
57. Part 3: Total personal and household items, line 15 __ $65,500.00
58. Part 4: Total financial assets, line 36 $10,276,298.06_

59. Part 5: Total business-related property, line 45
60. Part 6: Total farm- and fishing-related property, line 52
61. Part 7: Total other property net listed, line 54 +

 

 

62. Total personal property. Add lines 56 through 41... _$10,348,298.00 Copy personal property iofal $10,348,298.00_
298.00

63. Total of all property on Schedule A/B. Add line 55 + line 62 $23,353

 

Official Form 106A/B Schedule A/B: Property page 12

Soflware Copyright (c} 1896-2019 Best Case, LLC - www.baesicase.com Best Case Bankruptcy
Case 9:19-bk-09677-FMD Doc181_ Filed 03/12/20

Page 15 of 29

 

 

 

Debtor 1 Bruce E, Bozzi, Sr.

First Name Middia Name Last Name
Debtor 2
{Spouse #, filing) Firsl Name Middle Name Last Name

United States Bankruptcy Court forthe: MIDDLE DISTRICT OF FLORIDA

 

Case number 19-09677 - FMD

(i? known)

 

Wo Check if this is an
amended filing

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 42/15

 

Be as complete and accurate as possible. Use Part 4 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result In a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Execufery Contracts and Unexpired Leases (Official Form 106G}. Do not include any creditors with partially secured claims that are listed tn
Schedule B: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries In the boxes on the
left, Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if ksewn).

List Ail of Your PRIORITY Unsecured Claims

4. De any creditors have priority unsecured claims against you?
Hf Wo. Go to Part 2.
CT ves.

 

 

List All of Your NONPRIORITY Linsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

 

E] No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Mi ves.

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
unsecured claim, ist the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do nol list claims already included in Part 1, If more
than one creditor hoids a particular claim, list the other creditors in Part 3.1 you have more than three aonpriority unsecured claims fii out the Continuation Page of

 

 

 

 

 

Part 2.
Total claim

[a 200 Chambers, LLC Last 4 digits of account number . Unknown

Nonpriority Crediter's Name

cio Jack Resnick & Sons, Inc When was the debt incurred?

110 East 59th Street

34th Fioor

New York, NY 10220

Number Street City State Zip Cade As of the date you file, the claim fs: Check all that apply

Who incurred the debt? Check one.

C7 debtor 1 only i contingent

(1 Debior 2 only a Untiquidated

C] Debtor 1 and Debtor 2 only @ Disputed

Wl 4: feast one of the debtors and another Type of NONPRIORITY unsecured claim:

C1 cheek if this claim is for a community C) student oans

debt a Obtigations arising out of a separation agreement or divorce that you did not

Is the claim subject to offset? report as priority claims

Wino C1 Debts to pension or profit-sharing plans, and other similar debts

Good Guy Guaranty on Certain Tenant

O] ves Ml other. Specify Obligations _
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 7
Software Copyright (c) 1996-2019 Best Casa, LLC - www.basicase.cam 35848 Best Case Bankrupicy
Case 9:19-bk-09677-FMD Doc181 Filed 03/12/20 Page 16 of 29

Debtor1 Bruce E. Bozzi, Sr.

Case number {it known) 19-09677 - FMD

 

4.2 267 North Canon Drive LLC

 

 

 

 

 

 

 

Last 4 digits of account number Unknown
Nonpriority Creditors Name , ~ — 7
621 N. Beverly Drive When was the debt incurred?
Beverly Hillis, CA 96216
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
U1 pentor 4 only Mi Contingent
CI Debtor 2 only a Uniiquidated
(Cl Debtor 1 and Debtor 2 only Ml pisputed
#8 at least one of the debtors and another Type of NONPRIORITY unsecured claim:
©] Check if this claim is fora community C] student loans
debt oO Coligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
B ino C1 debis to pension or profit-sharing plans, and other similar debts
D Yes Hi other. Specify Lease - Personal Guaranty
| wae vat
43 | AvalonBay Communities, Inc. Last 4 digits of account number Unknown

Nonpriority Creditor's Name
671 N. Glebe Road, Suite 800
Arlington, VA 22203

 

Number Street City State Zip Code
Who incurred the debt? Check one.

01 pebtor 1 only
D Debtor 2 only
[Debtor 1 and Debtor 2 only

WB At teast one of the debtors and ancther

UO check if this claim is for a community
debt

ts the claim subject ta offset?
Mino
DO ves

When was the debt incurred?

 

As of the date you fila, the claim is: Check all that apply

a Contingent
Ml Uniiquidated

@ disputed
Type of NONPRIORITY unsecured claim:
C1] student foans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C] Debts to pension or profit-sharing plans, and other similar debts

Ml other. Specify Lease - Limited Personal Guaranty

 

 

aa

Bozzi 2000 Insurance Trust
Nonpriority Creditors Name

Cfo Palm Management Corp.
7380 West Sand Lake Road
Suite 450

Orlando, FL 32819

 

Number Street City State Zip Code

Who incurred the debt? Check one.

BE bebtor 1 only

D Debtor 2 only

C pebtor 4 and Debtor 2 only

(2 At feast one of the debtors and another

CO check if this claim is for a community
debt
Is the claim subject to offset?

Bix
Oi ves

$2,229,645.00

Last 4 digits of account number

 

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

oO Contingent
0 Unliquidated

O Disputed
Type of NONPRIORITY unsecured claim:
C1 student toans

CC Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

EF) pebts to pension or profit-sharing plans, and other similar debts

Wi other. Specify Loan

 

 

Official Forms 106 E/F
Software Copyright (c) 1896-2049 Best Case, LLC

Schedule E/F: Creditors Who Have Unsecured Claims

- www. besicas6.com

Page 2 of 7
Best Case Bankrupicy
Case 9:19-bk-09677-FMD Doc181 Filed 03/12/20 Page 17 of 29

Bebtor1 Bruce E. Bozzi, Sr.

Case number (if known) 19-09677 - FMD

 

Nonpriority Creditors Name
One Riverway
Suite 160

Houston, TX 77055
Nuraber Street Cay State Zip Code

Who incurred the debt? Check one.
0 Debtor 1 only

C3 Debtor 2 only

(J Debtor 4 and Debtor 2 only

WE atieast one of the debtors and another

C1 Check if this claim is for a community
debt

ls the claim subject to offset?

Bro
CI ves

 

Last 4 digits of account number Unknown

When was the debt Incurred?

 

As of the date you file, the claim is: Gheck all that apply

a Contingent

WF Ustiquidated

oO Disputed
Type of NONPRIORITY unsecured claim:
(2 Student loans

C Obligations arising oul of a separation agreement or divorce that you did not
rapori as priority claims

E] Debts to pensicn or profit-sharing plans, and other sim#ar debis

Ml other. Specify Lease - Personal Guaranty

 

 

4.6 | Claire Breen

Nonpriority Creditor's Name

C/o Frederic Newman, Esq.
Hoguet Newman Regal & Kenney
60 E 42nd St, 48th Floor

New York, NY 10165
Number Street Cily State Zip Code

Who incurred the debt? Check one.
Oi Debtor 4 only

C] pebtor 2 only

C1 Debtor 1 and Debtor 2 only

 

IB Aj teast one of the debtors and another

C] Check if this claim is fora community
debt
Is the claim subject to offset?

HA No
C yes

Last 4 digits of account number Unknown

Wher was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

O Contingent

0 Unliquidated

a Disputed

Type of NONPRIORITY unsecured claim:
CO student loans

Cl Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

(Cl Debts to pension or profit-sharing plans, aad other similar debts

Hi other. Specify See 4.9 (Same Debt)

 

 

jaz Cooley LLP
Nonpriority Creditors Name
101 California Street, 5th F

San Francisco, CA 94111
Number Street Cily Slate Zip Code

Who Incurred the debt? Chesk one.
CJ Debtor 4 only

DF Bebtor 2 only

CI Debtor 1 and Debtor 2 only

 

 

@ A) jeast one of the debtors and another

( check if this claim is for a community

Last 4 digits of account number $1,081 ,456.66

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

| Contingent

Oo Uniiquidated

a Disputed

Type of NONPRIORITY unsecured claim:
©] Student loans

 

 

debt Oo Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as ptlority claims
Cl No C1 Debts to pension or profit-sharing plans, and other similar debts
@ ves MH other, Specify Legal Fees
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 7

Software Copyright (c) 1996-2019 Best Case, LLC - www.bastcase.com

Gest Case Sankrupicy
Case 9:19-bk-09677-FMD Doc181 Filed 03/12/20 Page 18 of 29

Debtor? Bruce E, Bozzi, Sr.

[a2

Case number {if known} 19-09677 - FMD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Estate of Charles Cook Lastddigits ofaccount number Unknown
Nonpriority Creditor's Name ~ ~—
Cio Frederic Newman, Esq. When was the debt incurred?
Hoguet Newman Regal & Kenney
60 E 42nd St, 48th Floor
New York, NY 10165
Number Street Cily State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
O pebtor 1 only ie Contingent
C) pebtor 2 only C Unliquidated
C1 Debier 4 and Debtor 2 only Wf pisputed
M&F At ieast one of the debtors and another Type of NONPRIORITY unsecured claim:
C3 check if this claim Is fora community C2 student loans
debt | Obiigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mi No (1 vebts to pension or profit-sharing pians, and other similar debts
O ves El other. Specity See 4.9 (Same Debt) -

48 | Fort Hill Square 1 Owner,LLC Last4digits ofaccount number _ Unknown,
Nonpriority Creditor’s Name
c/o Prudential Real Estate When was the debt incurred?
Investors
8 Campus Drive, 4th Floor
Parsippany, NJ 07054
Number Street City State Zip Code As of the date you file, the clalm is: Check ail that apply
Who incurred the debt? Check one.
Ci Debtor 4 only MI Contingent
[J Debtor 2 only al Unliquidated
CT] debtor 1 and Debtor 2 only WB Disputed
I Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
(1 Check if this claim is for a community [] student loans
debt Oo Obligations arising oul of a separation agreement or divorce that you did nat
Is the claim subject to offset? report as priority claims
BNo CJ pebts to pension or profit-sharing plans, and other similar debts
C1 ves @ oer, Specity Lease - Personal Guaranty

44 .

0 Fredric Newman, Esq. Last 4 digits of account number ; Unknown

~"" “Nonpriorty Creditor's Name
Hoguet Newman Regal & Kenney When was the debt incurred? _
60 E, 42nd Street
48th Floor
New York, NY¥ 10165
Number Street Cay State Zip Cade As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
£7 Debtor 4 only O contingent
(1 vebtor 2 only QO Unliquidated
C] Cebtor 1 and Debtor 2 only WI Disputed
If Aj feast one of the debtors and another Type of NONPRIORITY unsecured claim:
D1 check if this claim is for a community C3 student toans
debt Cj Obligations arising out of a separation agreement or divorce that you did not
ts the claim subject to offset? report as priority claims
Bo (1 Debts to pension or profit-sharing plans, and other similar debts
CT] Yes W other. Specify

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4 of 7

Software Copyright (c) 1996-2019 Besl Case, LLC

- www. bestcass.com

Best Case Bankruptcy
 

 

 

Case 9:19-bk-09677-FMD Doc181 Filed 03/12/20 Page 19 of 29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (¢) 1996-2019 Best Case, LLC

«www. besicase.com

Debtor 1 Bruce E, Bozzi, Sr. Case number (if known) 19-09677 - FMD
44 .
1 Gary Ganzi Last 4 digits of account number Unknown
Nonpriority Creditor's Name ”
C/o Frederic Newman, Esq. When was the debt incurred?
Hoguet Newman Rega! & Kenney
60 E. 42nd St, 48th Floor
_New York, NY 10165
Number Street City State dip Code As of the date you file, the claim is: Check alt that apply
Who incurred the debt? Check one.
O Debtor 1 only oO Contingent
(J Debtor 2 only Oo Untiquidated
CI Debtor 1 and Debtor 2 only Mf Disputed
ll Aj jeast one of the debtors and another Type of NONPRIORITY unsecured claim:
( check #f this claim Is for a. community Gi student loans
debt G Obligations arising oul of a separation agreement or divorce that you did not
Is the claim subject to offset? reper as priority claims
Bac E] pebts to pension or profit-sharing plans, and other similar debts
C) ves Ml other. Specify See 4.9 (Same Debt)
44 .
2 Internal Revenue Service Last 4 digits of account number Unknown
Nonpriorty Creditor’s Name 7 ~
P.O. Box 7346 When was the debt incurred?
Philadelphia, PA 19101-7346
Number Street City State Zip Cade As of the date you fila, the claim is: Check all that apply
Who incurred the debt? Check one.
ME debior 1 only C] Contingent
C7 pebtor 2 only a Unliquidated
(J debtor ¢ and Debtor 2 only Ct] Disputed
(9 Atleast one of the debtors and another Type of NONPRIORITY unsecured ciaim:
UI Check if this claim Is for a community C1 student loans
debt (1 obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
BM No CG Debts to pension or profit-sharing plans, and other similar debts
Q ves MM other. Specity
4]
4 Just One More Restaurant Crp Last 4 digits of account number $120,000,000.00
Nonpriority Creditors Name ~
8955 Fontana Del Soi Way When was the debt incurred?
2nd Floor
Naples, FL34109
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Ci Debtor 4 only | Contingent
Ci debtor 2 only | Uniiquidated
C1 Debtor 1 and Debtor 2 only Ml disputed
48 At least one of the debtors and another Type of NONPRIORITY unsecured clalm:
(1 Check if this claim is fora community C student loans
debt Oo Obligations arising out of a separation agreement or divorce thai you did rot
Is the claim subject to offset? report as prioriiy claims
Bo 0 Debts to pension or profit-sharing plans, and other sirnilar debts
C) ves Mf other. Specify Judgment
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 5 of 7

Best Case Bankruptcy
Case 9:19-bk-09677-FMD Doc181 Filed 03/12/20 Page 20 of 29

Case number (if known} 19-09677 - FMD

 

Debtor 1 Bruce E. Bozzi, Sr.
44
4 Just One More Restaurant Hid

 

 

Nonpriority Creditors Name

8955 Fontana Del Sol Way
2nd Floor

Naples, FL 34109

 

Number Street City State Zip Code
Who incurred the debt? Check one,
OD Debtor + only

Debtor 2 only

C] pebtor 1 and Debtor 2 only

Wf a; feast one of the debtors and another

(2 Check if this claim fs for a community
debt

Is the claim subject to offset?

 

Unknown

Last 4 digits of account number

When was the debt incurred?

 

As of the date you file, the claim Is: Check all that apply

| Contingent

CO unliquidated

a Disputed

Type of NONPRIORITY unsecured claim:
C1 student foans

C1 obtigations arising oul of a separation agreement or divorce that you did not
report as priority claims

 

 

 

 

 

 

 

 

Biino C1 pebts to pension or profit-sharing plans, and other similar debis
Cl Yes Mf other. Speciy See 4.9 (Same Debt)
‘at | ,
g Kasowitz Benson Torres LLP Last 4 digits of account number $1,239,258.00
Nonpriority Crecilor's Name Ee
1633 Broadway When was the debt incurred?
New York,NY 70019) -
Number Street City State Zip Code As of the date you file, the claim is: Check all thal apply
Who incurred the debt? Check one,
1 Debtor 7 only Oo Contingent
01 Debtor 2 only C1 Untiquidated
CJ Debtor 1 and Debtor 2 only 0 Disputed
Hf Aj least one of the debtors and another Type of NONPRIORITY unsecured claim:
(1 check ff this claim is for a community C1 student toans
debt oO Obligations arising aut of a separation agreement or divorce that you did net
Is the claim subject to offset? report as priority claims
Bi iio C pebis to pension or profit-sharing plans, and other similar debts
CO Yes Bi other. Specify
41
6 | Palm Management Corp Last 4 digits of account number $3,079,549.06

 

Nonpriority Creditor's Name

7380 West Sand Lake Road
Suite 450

Orlando, FL 32819

 

Number Street City State Zip Code
Whe incurred the debt? Check one.
CI Debtor 1 only

(1 Debtor 2 only

Gi Debtor 4 and Debtar 2 only

1 A; least one of the debtors and another

0 check if this claim is for a community
debt

Is the claim subject to offset?

CI No
Ml ves

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

0 Contingent
Cj Unliquidated

oO Disputed
Type of NONPRIORITY unsecured claim:
OO student loans

G Obligations arising out of a separation agreement or divorce that you did not
repori as priority claims

E] Dabis to pension or profit-sharing plans, and other similar debts

Mi other. Specify Loan

 

 

 

List Others to Ba Notified About a Debt That You Already Listed

 

§. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to coflect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here, Simitarly, if you

have more than one creditor for any of the debts that you

listed in Parts 1 or 2, jist the additional creditors here. If you do not have additional persons to be

notified for any debts in Parts 1 or 2, do not fill aut or submit this page.

Official Form 106 E/F

Software Copyright (c) 1996-2019 Best Case, LLC - www.besicase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 6 of 7
Best Case Bankrupicy
Case 9:19-bk-09677-FMD Doc181 Filed 03/12/20 Page 21 of 29

Debtor1 Bruce E. Bozzi, Sr. Case number [if known} 19-09677 - FMD

 

 

 

= Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims, This information Is for statistical reporting purposes only. 28 U.S.C, §159. Add the amounts for each
type of unsecured claim.

 

 

 

 

 

 

 

Total Claim
6a. Domestic support obligations 6a. $ 0.00
Total ee

claims

from Part 4 6b, Taxes and certain other debts you owe the government 6b, $ 6.60

6c. Claims for death or personal injury while you were intoxicated Bc. $ ° 0.00

6d. Other. Add all other priority unsecured claims. Write that amount here. 6d. $ 0.00

Ge. Total Priority. Add lines 6a through 6d. 6e. $ 0.00

Total Chaim

6f. Student loans at. $ 0.00
Total
claims

from Part 2 6g. Obligations arising out of a separation agreement or divorce that 0.00

you did not report as priority claims 6g. So _ '
6h. Debts to pension or profit-sharing plans, and other similar debts 6h. $ 0.00
6i. paher. Add all other nonpriority unsecured claims. Write that amount él 5 427,629,908.66
I
6j. Total Nonpriority. Add lines 6f through Gi. 6). : 8 427 ,629,908.66
_
Official Form 106 EiF Schedule E/F: Creditors Who Have Unsecured Claims Page 7 of 7

Software Copyrighl (c} 1996-2019 Besl Case, LLG - www.beslease.com Best Case Bankruptcy
Case 9:19-bk-09677-FMD Doc181 Filed 03/12/20 Page 22 of 29

TIC ieee

Debtor 1 Bruce E. Bozzi, Sr.

 

First Name Middie Name Las! Name

Debtor 2

 

{Spouse if, filing) “First Name Middie Name Lasl Name

United States Bankruptcy Court forthe: © MIDDLE DISTRICT OF FLORIDA

 

 

Case number 149-69677 - FMD

(if known)

 

WM Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors

42/15

Codebtors are people or entities whe are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page, On the top of any Additional Pages, write

your name and case number (if known). Answer every question.

4. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

[No
B Yes

2. Within the last & years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

§ No. Ge ta fine 3.

(Cl Yes. Did your spouse, former spouse, or legal equivalent five with you at the time?

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person Is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 196D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill

out Column 2.

Column 1: Your codebtor
Name, Number, Street, City, State and ZIP Code

3.1 Atlanta Paim Food Corp
C/o Palm Management Corp
7380 West Sand Lake Road
Suite 450
Orlando, FL 32819

Column 2: The creditor to whom you owe the debt
Check all schedules that apply:

BM Schedule D, line 2.3
C] Schedule E/F, fine

€] Schedule G

Bank of America

 

3.2. Atlantic City Paim, LLC
Clo Paim Management Corp.
7380 West Sand Lake Road
Suite 450
Orlando, FL 32819

@ Schedule D, line 2.3
1 Schedule E/F, line

-O) Schedule G

Bank of America

 

3.3 B.W. Associates, Inc.
7380 West Sand Lake Read
Suite 450
Orlando, FL 32819

Mi Schedule D, ine 2.3
] Schedule E/F, line

O Schedule G

Bank of America

 

Official Form 106H

Software Copyright (c} 1996-2019 Best Case, LLC - www. bastcase.com

Schedule H: Your Codebtors

Page 1 of 7

Best Case Bankruptcy
Debtor 1

Case 9:19-bk-09677-FMD Doc181 Filed 03/12/20 Page 23 of 29

Bruce E. Bozzi, Sr.

 

Additional Page to List More Codebtors

Case number fitknown) = 9-09677 - FMD

 

 

Column 7: Your codebtor

Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

 

 

 

 

 

 

3.4 Boston Palm Corporation HM Schedule D, ine —-2.3
Cio Palm Management Corp. CJ Schedule &/F, line
7380 West Sand Lake Road Cl Schedule G
Suite 450 .
Orlando, FL 32819 Bank of America

3.5 Charlotte Palm Corp, M@ Schedule D, line 2.3
C/o Palm Management Corp. Cl Schedule E/E. line
7380 West Sand Lake Road Cl Schedule G ‘
Suite 450 ———
Orlando, FL 32819 Bank of America

3.6 Chicago Palm, inc. M@ Schedule D, line 2.3
C/o Palm Management Corp. Cl Schedule E/F, line
7380 West Sand Lake Road C Schedule G
Suite 450 —
Orlando, FL 32819 Bank of America

3.7 Denver Palm Corporation @ Schedule D, line 2.3
C/o Palm Management Corp. (0 Schedule EYF, line
7380 West Sand Lake Road C1 Schedule G
Suite 450 ———
Orlando, FL 32819 Bank of America

3.8 OGMB Associates, Inc. M@ Schedule D, line 2.3
7380 West Sand Lake Road Schedule E/F, line
Orlando, FL 32819 Bank of America

3.9 Just One More Rest. Corp. CO Schedule D, jine
8955 Fontana Del Sol Way W Schedule E/F, line 4.7
2nd Floor oO G
Naples, FL 34109 Cooley ae —

3.10 Just One More Rest. Hold.

8955 Fontana Del Soi Way
Znd Floor
Naples, FL 34109

@ Schedule D, line 2.3

Ci Schedule EFF, line
G Schedule G
Bank of America

 

Official Form 406H

Software Copyrigh! {c) 1996-2019 Best Case, LLC - www.beslease.com

Schedule H: Your Codebtors

Page 2 of 7

Best Case Bankruptcy
Case 9:19-bk-09677-FMD Doc181 Filed 03/12/20 Page 24 of 29

Debtor 1 Bruce E. Bozzi, Sr.

Case number (ifknown) 19-09677 - FMD

 

 

 

Ea Additional Page to List More Codebtors

Column 7: Your codebtor

Column 2: The creditor ta whom you owe the debt
Check ail schedules that apply:

 

 

 

 

 

 

3.11 LA Downtown Paim, LLC @ Schedule D, line — 2.3
Clo Palm Management Corp. Schedule E/F, line
7380 West Sand Lake Road OScheduleG
Suite 450 —
Orlando, FL 32819 Bank of America

3.12 Mary Ann Bozzi @ Schedule D, line 2.4
2161 Gulf of Mexico Drive Cl Schedute E/F. line
Longboat Key, FL 34228 OScheduleG

Bank of America

3.13. Miami Palm Restaurant, inc. M@ Schedule D, line 2.3
Cio Paim Restaurant Corp CO Schedule E/E. line
7380 West Sand Lake Road OscheduleG
Suite 450 —_
Orlando, FL 32819 Bank of America

3.14 Nashville Palm Restaurant Hi Schedule 0, fine 2.3
Cio Paim Management Corp. CO Schedule E/F, line
7380 West Sand Lake Road CScheduleG
Suite 450 :
Orlando, FL 32819 Bank of America

3.15 Paim Airport, LLC M@ Schedule D, line 2.3
Clo Palm Management Corp. ( Schedule E/E, line
7380 West Sand Lake Road C] Schedule G
Suite 450 oo
Orlando, FL 32819 Bank of America

3.16 Palm Beverly Hills Rest. Mgr WM Schedule D, line 2.3
Cio Palm Management Corp. C1 Schedule E/F. tine
7380 West Sand Lake Road ClScheduleG
Suite 450 i
Orlando, FL 32819 Bank of America

3.77 Palm Management Corp

7380 West Sand Lake Road
Suite 450
Orlando, FL 32849

@ Schedule D, line 2.3
[) Schedule E/F, line

O Schedule G

Bank of America

 

Official Form 108H
Software Copyright (c} 1998-2049 Best Case, LLG - www.besicase.com

Schedule H: Your Codebtors Page 3 of 7

Gest Case Gankruptcy
Case 9:19-bk-09677-FMD Doc181 Filed 03/12/20 Page 25 of 29

Debtor i Bruce E, Bozzi, Sr.

Case number fifknown) 19.09677 - FMD

 

Eg Additional Page to List More Codebtors

3.18

 

 

Column 7: Your codebtor

Palm New York Downtown
C/o Palm Management Corp.
7380 West Sand Lake Road
Suite 450

Orlando, FL 32819

Column 2; The creditor to whom you owe the debt
Check ail schedules that apply:

MW Schedule 0, ine 2.3
f] Schedule E/F, line

O Schedule G

Bank of America

 

3.19

Paim Orlando Corporation
Clo Palm Management Corp.
7380 West Sand Lake Road
Suite 450

Orlando, FL 32819

Hi Schedule D, line 2.3
O Schedule E/F, line
C1 Schedule G

Bank of America

 

3.20

Palm Philadelphia Manager
Cio Palm Management Corp.
7380 West Sand Lake Road
Suite 450

Orlando, FL 32819

M@ Schedule D, line 2.3
CT] Schedute E/F, line

(1 Schedule G

Bank of America

 

 

 

 

3.21 Palm Philadephia Investor M Schedule D, line 2.3
Cio Palm Management Corp. Ci Schedule E/F, line
7380 West Sand Lake Road ClScheduleG
Suite 450 Bank of America
Orlando, FL 32819

3.22 Palm Restaurant of Houston @ Schedule D, line 2.3
Clo Palm Management Corp. C) Schedule E/F. fine
7380 West Sand Lake Road OScheduleG
Suite 450 Bank of America
Orlando, FL 32819

3.23 Palm Restaurant of Las Vegas H Schedule D, fine 2.3
Cio Palm Management Corp. OO Schedule E/f. fine
7380 West Sand Lake Road OScheduleG
Suite 450 ;
Oriando, FL 32819 Bank of America

3.24 Palm Restaurant, Inc.

Clo Palm Management Corp.
7386 West Sand Lake Road
Suite 450

Ortando, FL 32819

HM Schedule D, line 2.3 |
O Schedule E/F, line

QO ScheduleG

Bank of America

 

Official Form 106K

Software Copyright {c} 1896-2019 Rest Case, LLC - waw.besicase.com

Schedule H: Your Codebtors Page 4 of 7

Best Case Bankrupley
Case 9:19-bk-09677-FMD Doc181 Filed 03/12/20 Page 26 of 29

Debtor 1 Bruce E. Bozzi, Sr.

 

Ea Additional Page to List More Codebtors

Case number (ifxnown} = 19-09677 - FMD

 

 

Column 1: Your codebtor

3.25 Palm Tysons Toe, Inc.
Cio Palm Management Corp.
7380 West Sand Lake Road
Suite 450
Orlando, FL 32819

Column 2: The creditor to whom you owe the debt
Check all schedules that apoly:

M@ Schedule D, line 2.3
CI Schedule E/F, line

C3 Schedule G

Bank of America

 

3.26 Palm West Corporation
C/o Palm Management Corp.
7380 West Sand Lake Road
Suite 450
Orlando, FL 32819

®@ Schedule D, line 2.3
4 Schedule E/F, line

C] Schedule G

Bank of America

 

3.27 San Antonio Palm Restaurant
Cio Palm Management Corp.
7380 West Sand Lake Road
Suite 450
Orlando, FL 32819

Hi Schedule D, line 2.3
C] Schedule E/F, line

DO Schedule G

Bank of America

 

3.28 The Washington Palm, Inc.
Cio Palm Management Corp.
7380 West Sand Lake Road
Suite 450
Orlando, FL 32819

W@ Schedule D, line 2.3
L] Schedule E/F, line

[] Schedule G

Bank of America

 

3.29 W.B. Associates, Inc.
7380 West Sand Lake Road
Suite 450
Orlando, FL 32819

M@ Schedule D, line 2.3
C] Schedule E/F, line

C Schedule G

Bank of America

 

3.30 Walter J. Ganzi
8171 Bay Colony Drive
#1902
Napies, FL 34108

W Schedute D, line 2.3
{] Schedule E/F, line
OScheduleG
Bank of America

 

3.31 Walter J. Ganzi
8171 Bay Colony Drive
#1902
Naples, FL 34108

C] Schedule D, line
M Schedule E/F, line 4.8

C] Scheduie G
Estate of Charles Cook

 

Official Form 106H

Software Copyright (c} 1996-2079 Best Case, LLC - www.besicase.com

Schedule H: Your Codebtars Page 5 of 7

Best Gase Bankruptcy
Debtor 1

3.32

Case 9:19-bk-09677-FMD Doc 181

Bruce E. Bozzi, Sr.

 

Additional Page to List More Codebtors

Filed 03/12/20 Page 27 of 29

Case number jiftrown) 49-09677 - FMD

 

 

Column 1: Your codebtor

Walter J. Ganzi

8171 Bay Colony Drive
#1902

Naples, FL 34108

Column 2: The creditor fo whom you owe the debt
Check all schedules that apply:

CJ Schedule D, line

M@ Schedule E/F, line 4.7

CF] Schedule G
Cooley LLP

 

3.33

Walter J. Ganzi

8171 Bay Colony Drive
#1902

Naples, FL 34168

C] Scheduie D, line
HM Schedule E/F, line 4.14

C] Schedule G
Gary Ganzi

 

3.34

Walter J. Ganzi

8171 Bay Colony Drive
#1902

Naples, FL 34108

1 Schedule D, line

@ Schedule E/F, line 4.6
E11 Schedule G
Claire Breen

 

 

 

 

 

3.35 Walter J. Ganzi Ci Schedule D, line
a sao Colony Drive M Schedule E/F, line 4.13
OScheduleG
Naples, FL 34108 Just One More Restaurant Crp
3.36 Walter J. Ganzi Ci Schedule D, line
atyoo Colony Drive M Schedule E/F, line 4.44
1 Schedule G
Naples, FL 34108 Just One More Restaurant Hid
3.37 Walter J. Ganzi Schedule D, line
ioe Colony Drive Mi Schedule E/F, line 4.5
9 Ol Schedule G
Naples, FL 34108 Briargrove Retail LP
3.38 Walter J. Ganzi [i Scheduls D, line

8171 Bay Colony Drive
#1902
Naples, FL 34108

Mi Schedule E/F, line 4.18

OScheduleG
Fredric Newman, Esq.

 

Official Form 106H

Software Copyright (c} 1996-2019 Best Case, LLC - www.besicase.com

Schedule H: Your Codebtors Page 6 of 7

Best Case Sankrupicy
Case 9:19-bk-09677-FMD Doc181 Filed 03/12/20 Page 28 of 29

Debtor 1 Bruce E. Bozzi, Sr.

 

Ea Additional Page to List More Codebtors

Case number jifknown) 19-09677 - FMID

 

 

Column 1: Your codebtor

3.39 Walter J. Ganzi
8171 Bay Colony Drive
#1902
Naples, FL 34108

Calumn 2: The creditor to whem you owe the debt
Check all schedules that appiy:

Q Schedule D, line

M@ Schedule E/F, line 4.15

[MScheduleG |
Kasowitz Benson Torres LLP

 

3.40 Walter J. Ganzi
8171 Colony Drive
#19002
Naples, FL 34108

OH Scheduie D, tine
M@ Schedule E/F, line 4.16

O Schedule G
Palm Management Corp

 

3.41 Walter J. Ganzi Jr.
8177 Bay Colony Drive
#1902
Naples, FL 34108

CO) Schedule D, line

M Schedule E/F, line 4.4
C] Schedule G
200 Chambers, LLC

 

3.42 Walter J. Ganzi Jr.
8171 Bay Colony Drive
#1902
Naples, FL 34108

C Schedule D, line
M Schedule E/F, line 4.3

E Schedule G
AvalonBay Communities, Inc.

 

3.43 Walter J. Ganzi Jr.
8171 Bay Colony Drive
#1902
Naples, FL 34108

( Schedule D, line

@ Schedule E/F, line 4.2
QO Schedule G
267 North Canon Drive LLC

 

 

3.44 Walter J. Ganzi Jr.
8171 Bay Colony Drive
#1902
Naples, FL 34108

C] Schedule D, line
M Schedule E/F, line 4.9

(3 Schedule G
Fort Hill Square 1 Owner,LLC

 

 

Official Form 106H
Software Copyright (c} 1996-2019 Besi Case, LLC - www.bestcase.com

Schedule H: Your Codebtors Page 7 of 7

Sest Case Bankruptcy
Case 9:19-bk-09677-FMD Doc181 Filed 03/12/20 Page 29 of 29

Debtor 4 Bruce E. Bozzi, Sr.

 

First Name Middle Name Last Name

Debtor 2
(Spouse if, fing) First Name Middle Name Last Name

 

 

United States Bankruptcy Court forthe: MIDDLE DISTRICT OF FLORIDA

 

Case number 19-09677 - FMD

| {if known)

 

 

io Check if this is an
amended fifing

 

Official Form 106Dec
Declaration About an [Individual Debtor's Schedules 42115

 

if two married peopie are filing together, both are equally responsible for supplying correct. information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankrupicy case can result in fines up to $250,060, or imprisonment for up to 29
years, or both. 18 U.S.C. §§ 152, 4344, 1519, and 3571.

Sign Below

 

 

Did you pay or agree to pay someone who is NOT an attorney to heip you fill out bankruptcy forms?

tC No

#2 Yes. Name of person Charies Berk, CPA Attach Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119)

 

Under penaity of perjury, | declare that | have read the summary and schedules filed with this declaration and

that they are t corract. Kr
x 2 o_ DO lo x

Bruce E. Bozzi, Sr. - oY Signalure of Debtor 2
Signature of Debtor 1

Date March 5, 2020 Date

 

 

Official Form 106Dec Declaration About an Individual Debtor's Schedules

Sofavare Copyright (c) 1996-2079 Best Case, LLC - www.besicase.com Best Case Bankruptcy

 
